UNITED STATES DIsTRICT coURT\ ` - t 7

DISTRICT OF MAINE ._ i_ E.\_

U.S. Bank National Association, as Trustee,
in trust for registered holders of First
Pcanklin Mortgage Loan Ttust, Mortgage
Loan Asset-Baclced Certiiieates, Series 2007-
FFZ

Plaintiff

vs.
Donna Doueette

Defendant

Mortgage Electtonie Registtation Systems,
lne. as nominee for Nationpoint, a division
of National City Bank

Midland Funding LLC

Cornwell Quality Tools CO., Inc.

Parties-In-Interest

 

. on

cIVIL AcTIoN Né`i§ i'i;tsievid05'1)*}'-1`;E\ir/'a

RE:
1854 I-Iudson Road, Hudson, ME 04449

Mortgage:
Deeembet 8, 2006
Book 10756, Page 45

JUDGMENT 0]5" FORECLOSURE AND SALE

This matter came before the Court for a testimonial hearing on Plaintiff`s Motion for

Default judgment on April 30, 2019. Plaintiff, U,S. Bank National Association, as Trustee, in trust

for registered holders of F`Ltst Fran}<.lin Morlgage Loan Trust, Mortgage Loan Asset~Baeked

Certit`lcates, Series ZUOT-FFZ, was present and represented by john _A. Doonan, Esq. Defendant,

Donna Doucette, did not appear

A]i persons interested having been duly notified in accordance With the laW, and after

hearing, the Plaintiff's Motion for Default ]udgment is GRANTED. Count ll - Breach of Note,

Count HI j Breach of Contract, Money Had and Received, Count IV j Quantum Meruit, and

Count V - Unjust Enrichment, are hereby DISMISSED Without prejudice at the request of the
Plaintiff. JUDGMENT on Counr l f Foreclosure, is hereby ENTERED as follows'.

1. If the Defendants Or their heirs or assigns pay U.S. Bank National Assoeiation, as Trustee, in

trust for registered holders of First Frank]in Mortgage Loan Trust, Mortgage Loan Assetj

Bacl<ed Certiricates, Series 2007#FF2 (“U.S. Bank”) the amount adjudged due and owing
($137,136.89) within 90 days of the date of the judgment, as that time period is calculated in
accordance with 14 M.R.S.A. § 6322, U.S. Bank shall forthwith discharge the Mortgage and
file a dismissal of this action on the ECF Docltet. The following is a breakdown of the

amount due and owing:

Desctiption A_mount
Unpaid Principal Balance 396,181.14
Accrued lnterest: 323,511.04
Escrow Advance: $6,316.66
Advance Balance: $9,400.03
Late Charges: 31,103.76
lnterest on Advance: §124.26
Total $137,136.89

lt the Defendants or their heirs or assigns do not pay U`S. Bank the amount adjudged due
and owing $137,13)6.89 within 90 days of the judgment, as that time period is calculated in
accordance with 14 l\/[.R.S.A. § 6322, their remaining rights to possession of the Hudson
Property shall terminate, U.S. Bank shall conduct a public sale of the Hudson Property in
accordance with 14 l\/LR.S.A. § 6323, disbursing the proceeds Flrst to itself in the amount of
$$137,136.39 after deducting the expenses of the sale, with any surplus to be disbursed
pursuant to Paragraph 5 of this judgment, and in accordance with 14 M.R.S.A. § 6324.

Pursuant to 14 l\/I.R.S.A. § 2401(3) (F), the Clerk shall sign a certification after the appeal
period has expired, certifying that the applicable period has expired without action or that

the final judgment has been entered following appeal.
'l`he amount due and owing is 3137,136.89.
The priority of interests is as follows'.

a.) U.S. Bank National Association, as Trustee, in trust for registered holders of First
Franldin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certiticates, Series
2007¢FF2 has first priority, in the amount of $96,181.14, pursuant to the subject
Note and Mortgage.

b.) l\fiortgage Electronic Registration Systerns, lnc. as nominee for l\lationpoint, who has

been defaulted

c.) Midland Funding LLC, who has been defaulted
c.) Cornwell Quality Tools Co., lnc. who has been defaulted
d.) Donna DoucetteJ who has second priority and has been defaulted

7. The prejudgment interest rate is 8.25%, res 14 M.R.S.A. § 1602-B, and the post-judgment
interest rate is 8.59%, rec 14 l\/[.R.S.A. § 1602-€.

8. The following information is included in this ]udgmcnt pursuant to 14 l\/I.R.S.A. § 2401 (3):
PARTIES COUNSEL

PLAINTIFF U.S. Bank National Association, _john A. Doonan, Esq.
as Trustee, in trust for registered Reneau ]. Longoria, Esq.
holders of First Franl<lin Doonan, Grayes & Longoria, LLC

Mortgage Loan Trust, Mortgage 100 Cummings Center
Loan Asset~Backed Certificates, Suite 225D
Series 2007-FF2 Beverly, MA 01915

DEFENDANT

Donna Doucette Pro Se
836 Burma Road
Wake Village, TX 75501

Pr\RTIES-IN#INTEREST

Mortgage Electronic Pro Se
Registration Systems, lnc., as

nominee for Nationpoint, a

division of National City Bank

1818 Library Stteet, Suite 300

Reston, VA 20190

Midland Funding, LLC Pro Se
c/o Corporation Service

Company

45 Memorial Circle

Augusta, ME 04330

d)

Cornwell Quality Tools Co., lnc.
c/o C T Corporation System
128 Srate Street #3

Augusta, ME 04330

The docket number of this case is No. 1:18-cv-00507-LEW

A]l parties to these proceedings received notice of the proceedings in accordance

with the applicable provisions of the Federal Rules of Civil Procedure.

A description of the real estate involved, 1854 Hudson Road, Hudson, ME 04449, is
set forth in Exhibit A to the judgment herein.

The street address of the real estate involved is 1854 Hudson Road, Hudson, ME
04449. The Mortgage was executed by the Defendants on Deccmber 3, 2006. The
book and page number of the Mortgage in the Penobscot County Registry of Deeds
is Book 10756, Page 45.

This judgment shall not create any personal liability on the part of the Defendant
but shall act solely as an in rem judgment against the property, 1854 Hudson Road,
Hudson, ME 04449.

so oRDERED.
itt 09 `j :Z§ j jj
DATED THrs é>DAY or 0 , \ w M

tts./fi-ISTRICT JUDGE

